John Hancock Financial Industries Fund Supplement dated 9-2-09 to the current Prospectuses Under “Fund Details”, in the “Who’s who” section, in the “Subadviser” subsection, the information about the portfolio managers is amended and restated as follows to reflect the departure of Roger C. Hamilton from the fund’s investment management team: Below are brief biographical profiles of the leaders of the fund’s investment management team, in alphabetical order. These managers share portfolio management responsibilities. For more about these individuals, including information about their compensation, other accounts they manage and any investment they may have in the fund, see the SAI. Susan A. Curry · Joined fund team as portfolio manager in 2008; Analyst, (2004-2008) · Assistant vice president and portfolio manager, MFC Global (U.S.) (since 2006) · Research officer (2004-2006) · Portfolio officer for private client group (2001-2004) · Began business career in 1993 Lisa A. Welch · Joined fund team in 1998 · Vice president, MFC Global (U.S.) (since 2005) · Vice president and portfolio manager, John Hancock Advisers, LLC (2002-2005) · Analyst, John Hancock Advisers, LLC (1998-2002) · Began business career in 1986 You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Financial Industries Fund Supplement dated September 2, 2009 to the Statement of Additional Information Under the “ADDITIONAL INFORMATION ABOUT THE PORTFOLIO MANAGERS” section, the “Other Accounts the Portfolio Managers are Managing” subsection has been amended and restated with the following to reflect the departure of Roger C. Hamilton from the fund’s investment management team: Other Accounts the Portfolio Managers are Managing. The table below indicates, for each portfolio manager, information about the accounts for which the portfolio manager has day-to-day investment responsibility. All information on the number of accounts and total assets in the table is as of October 31, 2008. For purposes of the table, “Other Pooled Investment Vehicles” may include investment partnerships and group trusts, and “Other Accounts” may include separate accounts for institutions or individuals, insurance company general or separate accounts, pension funds and other similar institutional accounts. Financial Industries Fund Portfolio Manager Name Other Accounts Managed by the Portfolio Managers Lisa A. Welch Other Registered Investment Companies: Three (3) funds with total net assets of approximately $2.1 billion. Other Pooled Investment Vehicles: None Other Accounts: None. Susan A. Curry Other Registered Investment Companies: Two (2) funds with total net assets of approximately $534 million. Other Pooled Investment Vehicles: None Other Accounts: None Under the “ADDITIONAL INFORMATION ABOUT THE PORTFOLIO MANAGERS” section, the “Share Ownership by Portfolio Managers” subsection has been deleted and replaced with the following: Share Ownership by Portfolio Managers. The following table indicates as of October 31, 2008, the value, within the indicated range, of shares beneficially owned by the portfolio managers in the Fund. For purposes of this table, the following letters represent the range indicated below: A - $0 B - $1 - $10,000 C - $10,001 - $50,000 D - $50,001 - $100,000 E - $100,001 - $500,000 F - $500,001 - $1,000,000 G - More than $1 million Portfolio Manager Range of Beneficial Ownership Lisa A. Welch C Susan A. Curry A You should read this Supplement in conjunction with the Statement of Additional Information and retain it for future reference.
